Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 16, 2020

                                      No. 04-19-00018-CV

      THE MAYAN AT SAN MARCOS RIVER, LLC And City of Martindale, Texas,
                             Appellant

                                                v.

                              CITY OF SAN MARCOS, TEXAS,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0958-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
       This appeal was scheduled for formal submission and oral argument on Thursday, April
2, 2020 at 2:00 p.m. On March 5, 2020, appellants filed an unopposed motion to reset oral
argument due to the unavailability of their counsel on that date.

        After review, we GRANT appellants’ motion to reset oral argument. We ORDER the
oral argument scheduled for April 2, 2020 at 2:00 p.m. cancelled, and the submission date of
April 2, 2020 withdrawn. We further ORDER this appeal to be submitted on May 7, 2020, and
oral argument to be heard on Thursday, May 7, 2020, at 9:00 a.m. before a panel consisting of
Chief Justice Sandee Bryan Marion, Justice Luz Elena D. Chapa, and Justice Beth Watkins in the
courtroom of the Fourth Court of Appeals.

        The parties are reminded that arguments are limited to twenty (20) minutes for each side
with ten (10) minutes rebuttal allotted to appellants.

       We order the clerk of this court to serve a copy of this order on all counsel.

       It is so ORDERED on March 16, 2020.
                                                              PER CURIAM

ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court